Fullerton, J.
(concurring) — I am unable to concur in the foregoing opinion in so far as it orders a dismissal of the appeal as to defendant Gassar. The appellants served upon Gassar and filed, in due time, a notice of appeal, and entered into a bond which they thought perfected their appeal to this court. In answer to the motion to dismiss, they have asked to be permitted to perfect the bond upon such terms as the court may impose, if the bond is deemed insufficient. The request the majority denies, because it considers the bond given in effect no bond since defendant Gassar is not named therein, and this although it is conceded apparently that the appellants would be allowed to perfect the bond had Gassar been so named, however defective the bond might otherwise be. In my opinion, the rule applied is not only harsh and technical, but contrary to both the letter and the spirit of the section of the statute of 1915 quoted in the opinion (Rem. Code, § 1730-9).
On the merits of the controversy, I concur with the maj ority.